                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              ROCK HILL DIVISION

Samuel Brown,                    )              Case No. 0:18-cv-3250-DCC
                                 )
                  Petitioner,    )
                                 )
v.                               )                         ORDER
                                 )
Warden Ridgeland Correctional    )
Institution,                     )
                                 )
                  Respondent.    )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2254. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Paige J. Gossett for

pre-trial proceedings and a Report and Recommendation (“Report”). On April 12, 2019,

Respondent filed a Return and Memorandum and Motion for Summary Judgment. ECF

Nos. 18, 19. Petitioner filed a response in opposition. ECF No. 27. On September 30,

2019, the Magistrate Judge issued a Report recommending that the motion be granted

and the Petition be denied. ECF No. 36. The Magistrate Judge advised Petitioner of the

procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Petitioner has filed no objections, and the time to do

so has lapsed.




                                            1
       The Magistrate Judge makes only a recommendation to this Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As previously stated, Petitioner did not file objections to the Report. Accordingly,

the Court has reviewed the record in this case, the applicable law, and the Report of the

Magistrate Judge for clear error.        Having done so, the Court agrees with the

recommendation of the Magistrate Judge.           Accordingly, the Motion for Summary

Judgment [19] is GRANTED and the Petition is DENIED.

       In addition, a certificate of appealability will not issue to a prisoner seeking habeas

relief absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and that any dispositive
                                           2
procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In

this case, the Court finds that the petitioner has failed to make a substantial showing of

the denial of a constitutional right. Accordingly, the Court declines to issue a certificate of

appealability.


       IT IS SO ORDERED.

                                                          s/ Donald C. Coggins, Jr.
                                                          United States District Judge
October 31, 2019
Spartanburg, South Carolina




                                              3
